DETAILED ACTION
This action is in response to communications filed on April 8th, 2021.
Claims 3-15 and 21-23 are hereby allowed.  Claims 16-17 and 19-20 are canceled via Examiner’s Amendment.
The present application claims priority to provisional application no. 62/148,092 filed on April 15th, 2015.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Lewis on June 15th, 2021.   The application has been amended as follows: 

Claims 16. (Canceled)
Claims 17. (Canceled)
Claims 19. (Canceled)
Claims 20. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant arguments on pages 6-13 of their response filed on April 8th, 2021, are persuasive.  Specifically, that the prior art of 
Upon further search and consideration in the technology area of initializing native applications on client device which run modules in a web-based format, no prior art was identified to disclose a module written in a web-based format in which a set of dependencies indicates which other modules the module is dependent.  The aforementioned claim limitations in combination with all the other limitations of the independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ballard		Patent no. 	7,111,243
Mahajan	Pat. Pub.	2011/0202905
Jagpal		Patent no.	9,219,719
Roth		Pat. Pub.	2016/0077901

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
6/16/21

/BLAKE J RUBIN/Primary Examiner, Art Unit 2457